IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 75,031


EX PARTE ALFRED ORTEGON, Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM BEXAR COUNTY



 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Texas Code of Criminal Procedure,
Article 11.07. Ex parte Young, 418 S.W.2d 824, 824 (Tex. Crim. App. 1967).  Applicant pled
nolo contendere and was convicted of robbery in the second-degree. Applicant's punishment
was assessed at twelve years imprisonment and a fine in the amount of $1,200.  Applicant did
not appeal this conviction.
 Applicant contends that his plea was unknowing and involuntary because counsel misled
him into believing that he would receive community supervision if he pled guilty or no contest.
 
 After a thorough review of the record, including an affidavit from Applicant's trial
attorney, and the trial court's findings and recommendation to grant relief, we find that
Applicant's plea was involuntary due to the ineffective assistance of his trial counsel.  As such,
Applicant is entitled to habeas corpus relief.  The judgment and sentence in cause number
2003CR5940W from the 227th Judicial District Court of Bexar County, Texas, is vacated.
Applicant is remanded to the custody of the Sheriff of Bexar County to answer to the
indictment. 
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DO NOT PUBLISH
DELIVERED: October 27, 2004